t c summary opinion united_states tax_court edmund douglas roberts petitioner v commissioner of internal revenue respondent docket no 7222-09s filed date edmund douglas roberts pro_se matthew d carlson for respondent ruwe judge this case was brought pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction motion to dismiss background at the time the petition was filed petitioner resided in california the following facts were taken from respondent’s motion to dismiss as supplemented and are not in dispute a hearing was held on date at which respondent’s counsel and petitioner were heard on date respondent sent to petitioner by certified mail a final notice--notice of intent to levy and notice of your right to a hearing notice with regard to petitioner’s unpaid tax for on date respondent sent to petitioner by certified mail a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl also with regard to petitioner’s unpaid tax for curiously the nftl was not sent to the same address as the notice on date the notice was returned to respondent and the envelope in which it had been sent was marked return to sender-- unclaimed--unable to forward on date respondent received from petitioner a form request for a collection_due_process or equivalent_hearing the form was signed by petitioner and dated date and the envelope that contained the form bears a postmark date of date on the form petitioner requested an equivalent_hearing regarding tax_year sec_2002 and petitioner subsequently sent to respondent a form 12256-c withdrawal of request for collection_due_process or equivalent_hearing with regard to tax_year respondent’s office of appeals held an equivalent_hearing and on date issued to petitioner a letter decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter rather than a notice_of_determination on date petitioner filed a petition generally contesting the underlying tax_liability for tax_year the envelope in which the petition was mailed was postmarked date although petitioner indicated that the petition was filed to dispute a notice_of_determination concerning a collection action petitioner enclosed with his petition a copy of the decision letter rather than a notice_of_determination on date respondent filed a motion to dismiss on the ground that no notice_of_determination under sec_6320 or sec_6330 was sent to petitioner for taxable_year nor has respondent made any other determination with respect to taxable_year that would confer jurisdiction on this court by order dated date petitioner was directed to file a response to respondent’s motion to dismiss on date petitioner filed an objection to respondent’s motion to dismiss in his objection petitioner ostensibly disputes the motion to dismiss but he does not challenge respondent’s assertion that this court lacks jurisdiction rather petitioner attempts to dispute the underlying tax_liability on date this court directed respondent to supplement his motion to dismiss and address his position with respect to petitioner’s last_known_address on the dates that the notice and the nftl were mailed on date respondent filed a supplement to the motion to dismiss in his supplement respondent avers that petitioner’s last_known_address was correctly used on the notice he further avers that the motion to dismiss should be granted because petitioner’s request for a collection_due_process cdp hearing was untimely and as a result no notice_of_determination was issued with respect to the petition as it pertains to the nftl respondent concedes that the address used on the nftl was not petitioner’s last_known_address on the date it was mailed and argues that the petition as it pertains to the nftl should be dismissed citing 116_tc_255 discussion this court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid determination_letter and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 114_tc_492 see also rule b it is clear that respondent did not issue a notice_of_determination in respect of petitioner’s outstanding tax_liability for however a necessary predicate for the issuance of a notice_of_determination is the issuance of a notice or an nftl sent to the taxpayer at his last_known_address sec_6320 sec_6330 see kennedy v commissioner tcmemo_2008_33 buffano v commissioner tcmemo_2007_32 thus although the court does not have jurisdiction with respect to either the notice or the nftl we must still decide the proper basis for dismissal kennedy v commissioner tcmemo_2008_33 citing 116_tc_255 sec_6330 notice sec_6330 provides that the notice must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail return receipt requested to the person’s last_known_address respondent’s motion to dismiss as supplemented establishes that the notice was sent by certified mail to petitioner’s last_known_address although the notice was returned to respondent actual receipt of the notice is not a prerequisite to its validity see sec_301_6330-1 q a-a9 proced admin regs consequently the 30-day period within which to request a cdp hearing commenced the day after the date of the notice see sec_6330 sec_301_6330-1 c proced admin regs if a taxpayer fails to timely request a cdp hearing pursuant to a valid notice the taxpayer may request and receive an equivalent_hearing that concludes when an appeals officer issues a decision letter see 119_tc_252 an equivalent_hearing is not a waiver by the commissioner of the time restrictions for requesting a cdp hearing and a decision letter is not a determination_letter pursuant to sec_6330 see kennedy v commissioner t c pincite offiler v commissioner supra pincite thus respondent did not issue a determination_letter to petitioner sufficient to invoke this court’s jurisdiction to review the notice for tax_year kennedy v commissioner t c pincite accordingly with respect to the notice we will grant respondent’s motion to dismiss as supplemented on the ground that respondent did not make a determination pursuant to sec_6330 for because petitioner failed to file a timely request for a cdp hearing pursuant to sec_6330 and b see id nftl as with a notice sec_6320 provides that the nftl must be given in person left at the person’s dwelling or usual place of business or sent by certified or registered mail to the person’s last_known_address in the motion to dismiss as supplemented respondent concedes that the nftl was not sent to petitioner at his last_known_address sec_301_6320-1 q a-a12 proced admin regs provides in pertinent part when the irs determines that it failed to properly provide a taxpayer with a cdp_notice it will promptly provide the taxpayer with a substitute cdp_notice and provide the taxpayer with an opportunity to request a cdp hearing this court has stated that if as here the secretary fails to mail a sec_6320 notice nftl to the taxpayer at his last_known_address or otherwise comply with sec_6320 we dismiss the case on the ground that the purported sec_6320 notice nftl is invalid graham v commissioner tcmemo_2008_129 citing kennedy v commissioner t c pincite kennedy v commissioner tcmemo_2008_33 and buffano v commissioner supra in sum we find that the nftl respondent issued with respect to petitioner’ sec_2002 tax_year was not mailed to petitioner’s last_known_address nor was it received and therefore it is invalid see buffano v commissioner supra consequently respondent is required under the provisions of sec_6320 and the accompanying regulations to issue to petitioner a substitute cdp_notice and provide him with an opportunity to request a cdp hearing accordingly we hold that this court lacks jurisdiction on the ground that the nftl was invalid see kennedy v commissioner tcmemo_2008_33 to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
